Citation Nr: 1535587	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashvile, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals, shell fragment wound of the right hand.

2.  Entitlement to an increased disability rating for osteoarthritis of the left shoulder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Board remanded the issue of the evaluation of the right hand for further development.  At the time, this was the only issue on appeal.  Since then, the Veteran perfected an appeal on the issue of an increased disability rating for osteoarthritis of the left shoulder.  Moreover, in a June 2015 VA Form 8, the RO certified both issues to the Board.  Therefore, the Board has jurisdiction over both issues and will proceed with the adjudication of both issues now on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service connected osteoarthritis of the left shoulder is manifested by forward flexion to 125 degrees, abduction to 125 degrees, upon consideration of pain, and x-ray evidence of arthritis.






CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for osteoarthritis of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claimant was also notified of the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The case was readjudicated in a May 2015 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony, but he withdrew his hearing request in August 2014.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) .

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran is right-handed; consequently, his left shoulder disability is of the minor (non-dominant) arm.  His service-connected left shoulder disability is characterized by osteoarthritis.  

The Veteran contends that his left shoulder osteoarthritis is more severe than currently evaluated.  The Veteran's osteoarthritis of the left shoulder is currently rated as 10 percent disabling under Diagnostic code 5010-5201.  The hyphenated diagnostic code shows that the service-connected left shoulder disability is manifested by arthritis and limitation of motion of the arm.

Under Code 5201, there is no specific 10 percent evaluation; however, the RO assigned a 10 percent rating for painful motion or limited motion of a major joint or group of minor joints.  A 20 percent rating is warranted for motion of the minor arm (non-dominant) limited to the shoulder level.  A 20 percent rating is also warranted for motion of the minor arm (non-dominant) limited to midway between side and shoulder level.  A 30 percent rating is warranted for motion of the minor arm (non-dominant) limited to 25 degrees from side.  38 C.F.R. § 4.71a, Code 5201 (2014).  The normal range of motion of the shoulder joint is from 0 degrees to 180 degrees, with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I (2014).

Under Code 5010, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Code 5010. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5010.

Other diagnostic codes for rating the shoulder disability do not apply as the pathology required, such as ankylosis or impairment of the humerus, clavicle or scapula, is not shown.  38 C.F.R. § 4.71a, Codes 5200, 5202, and 5203. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Normal range of motion of the arm around the shoulder joint is from 0 to 180 degrees of forward flexion (raising the arm in an arc in front of the body from parallel to and at the side of the torso - with the fingers pointed to the ground (0 degrees) through a point perpendicular to the torso (90 degrees) to a point parallel to the head with the fingers pointed to the ceiling (180) degrees; 0 to 180 degrees of abduction (same starting and ending points but arm raised in an arc along the side of the torso); 0 to 90 degrees of internal rotation (starting with elbow parallel to the ground with arm bent at 90 degrees and moving in an arc ending with the upper arm against the side of the torso) and 0 to 90 degrees of external rotation (same starting point but with arc ending with upper arm parallel to the head).  38 C.F.R. § 4.71a, Plate I.

The Veteran was afforded a VA examination in June 2011.  At the time, range of motion testing showed flexion to 160 degrees, abduction to 100 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  There was objective pain on motion, but no loss of range of motion on repetitive use.  The Veteran reported severe pain on a pretty consistent basis, therefore, he was not considered to have flare-ups.  It was noted the Veteran retired due to age and medical problems related to the right knee.

At an October 2011 VA examination the Veteran reported pain on the shoulder on movement and denied that flare-ups impacted the functional ability of the shoulder.  Range of motion was flexion to 130 degrees with pain at 125 degrees and abduction to 175 with pain on motion at 170 degrees.  The Veteran could to perform repetitive use testing with three repetitions with no loss of range of motion noted.  There is a history shown of mechanical symptoms and negative history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Strength was 4/5 on flexion and abduction.  A diagnosis of deformity of the distal clavicle consistent with sequelae of trauma and osteoarthritis was provided.  

At a December 2013 the Veteran reported having flare-ups in the left shoulder with heavy lifting.  Physical examination showed flexion to 125 degrees with objective evidence of painful motion beginning at 125 degrees; abduction was to 125 degrees with objective evidence of painful motion beginning at 125 degrees.  There were no changes following repetitive use testing.  The examiner noted the Veteran had functional loss and/or functional impairment of the left shoulder as noted by less movement than normal, and pain on movement.  Muscle strength testing showed 5/5 strength on abduction and flexion.  There was no ankylosis of the left shoulder.  The examiner noted you had a history of mechanical symptoms such as clicking or catching, but no history of dislocation.  There was a reported history of tenderness on palpation of the AC joint of the left shoulder. 

As the Veteran reported flare-ups, the RO requested a medical opinion regarding the Veteran's flare-ups.  This opinion was obtained in May 2015.  The examiner noted that the Veteran was being examined immediately after repetitive use and there was no significant limitation of functional ability due to pain, weakness, fatigability or incoordination.  The examiner also noted that the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  However, the examiner could not say without resorting to mere speculation, if pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  The examiner reasoned that there was no additional limitation of motion noted during the exam and after repetitive movement was performed.

The evidence noted above shows that the Veteran's service-connected osteoarthritis of the left shoulder was manifested by, at worst, forward flexion to 125 degrees, when considering pain, abduction to 125 degrees and x-ray evidence of arthritis.  These findings do not warrant the assignment of a compensable disability rating based upon limitation of motion under Diagnostic Code 5201.  Accordingly, the Veteran's service-connected left shoulder disorder was properly rated at a 10 percent disability rating under Diagnostic Code 5010.  There is no evidence which shows that the rating criteria was met for the assignment of a disability rating in excess of 10 percent for his service-connected arthritis of the left shoulder, as limitation of motion of the minor arm to shoulder level or to midway between side and shoulder level was not shown.  Id.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder, the evidence shows no distinct periods of time other than the current periods, when the Veteran's service-connected left shoulder disorder varied to such an extent that ratings greater or less than those assigned would be warranted. 

The Board acknowledges that the Veteran has reported flare-ups of the left shoulder which cause him pain and which affect his motion.  Moreover, the Board recognizes that the May 2015 VA examiner stated he could not say if the Veteran's range of motion was affected by the flare-ups.  He stated that at the examination, there was no change in range of motion with repetitive use.  However, the Board notes that at the June 2011 VA examination, the Veteran reported near constant pain which he equated to near constant flare-ups.  Therefore, the ranges of motion noted in that examination account for flare-ups.  At the October 2011 VA examination, the Veteran denied that flare-ups impacted the functional ability of the shoulder.  At the December 2013 VA examination, he reported flare-ups only with heavy lifting.  However, he did not report any additional functional limitation during flare-ups.  

Given the above, the Board finds that an additional VA examination is not needed to determine the impact of the flare-ups on the functional ability of the left shoulder.  Indeed, the Veteran has either denied flare-ups affect his functional ability, or reported near constant flare-ups at which time ranges of motion were obtained and have been considered in the decision herein.  

Moreover, the Board acknowledges the Veteran's beliefs that his left shoulder disability is worse than reflected in the assigned rating.  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board has considered the Veteran's reports of symptomatology in the decision herein and finds that the Veteran's reported symptoms, essentially pain on the shoulder, do not provide a basis for a higher disability rating.  Significantly, as noted, the reported pain on the left shoulder is the basis of the assigned 10 percent disability rating.  

Further, the Board notes that ordinarily, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, however, entitlement to TDIU has been granted effective January 3, 2012.  

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for ratings in excess of those assigned for his service-connected left shoulder disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable).

The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected left shoulder inadequate.  The Veteran's left shoulder arthritis is evaluated under the musculoskeletal system criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology with respect to each disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201.  The Veteran's service-connected left shoulder arthritis included forward flexion to 125 degrees, abduction to 125 degrees, and x-ray evidence of arthritis.  When comparing these findings with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned above.  Ratings in excess of the currently assigned are provided for certain manifestations of a left shoulder disorder, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular ratings are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201.


ORDER

A disability rating in excess of 10 percent for osteoarthritis of the left shoulder arthritis is denied.




REMAND

After a review of the claim file, the board finds that additional development is needed prior to deciding the issues on appeal.

With respect to the evaluation of the service connected right hand disability, the Veteran was most recently afforded a VA examination in January 2015.  At the time, the examiner provided findings related to the muscular strength of the right hand.  However, the examiner did not provide any ranges of motion associated with the right hand.  X-ray findings did show degenerative changes within the first MCP joint.  As the Board must consider all potentially applicable rating criteria when determining an appropriate disability rating, ranges of motion of the fingers are necessary to properly assess the current level of severity of the Veteran's right hand disability.  

Moreover, at the January 2015 VA examination the examiner noted the Veteran had slight scarring of the hand.  However, no specific findings were provided pertaining to the scar in order to determine if he is entitled to a separate evaluation for the scars on the right hand.

Given the above, a new VA examination of the right hand is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Schedule the Veteran for a VA examination to determine the current level of severity of the service connected right hand disability.  The examiner should be given access to the Veteran's VBMS file and they must state in the examination report that a review of the file was conducted.  All appropriate testing should be conducted to include ranges of motion of the right hand including the fingers, and an examination of any scars present.  The examination report must include a complete rationale for all opinions and conclusions reached.

2. The RO/AMC should also undertake any other development it determines to be warranted.

3.  The RO/AMC should then adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


